Citation Nr: 1761088	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-41 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1955 to April 1959 and with the United States Air Force from December 1960 to December 1979, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claim of entitlement to service connection for anxiety (to include memory loss, anxiety, avoidant behaviors and sleep issues with nightmares).  The Veteran timely appealed this denial to the Board.  

The Board recognizes that the Veteran's claim was previously treated as a claim of entitlement to service connection for a mental health issue, to include PTSD, anxiety, depression, memory loss, avoidant behaviors, and sleep issues with nightmares.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In accordance therewith, the Board has re-characterized the Veteran's claim to one of entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, and depression.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

In this case, the Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.

Based on the Veteran statements, such as the January 2015 PTSD stressor statement, the Veteran contends that his claimed acquired psychiatric disorder was caused by fear of hostile military or terrorist activity during his service in the Republic of Vietnam.  More specifically, while stationed at Bien Hog Air Force base in Vietnam, the Veteran indicated that his unit was separated from the base during a Viet Cong attack.  Due to a limited means for escape, a convoy was sent in to rescue the unit.  The Veteran noted that his lieutenant was killed during the rescue effort.  Upon arrival, he contends that the base was under attack and his unit was required to stand guard all night while surrounded by gun fire.  Post-service, the Veteran has suffered from persistent symptoms including anxiety, depression, memory loss, avoidant behaviors, and sleep issues with nightmares.

38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal (which the Veteran did receive).  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The liberalizing criteria contained in the updated § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Under VA's duty to assist, a medical examination must be provided or a medical opinion obtained when necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  Review of the record indicates that an examination request was made in December 2015; however, the July 2016 statement of the case indicates that the examination was cancelled due to the Veteran's failure to respond to a VA examination notification from the Columbia VA Medical Center.  There is no evidence that the Veteran in fact, received notification of a scheduled examination and there is no evidence of a report of general information that documented an attempt to contact the Veteran by phone. 

Having considered the circumstances of the Veteran's military service, his lay assertions and the evidence of record, the Board finds that an additional attempt must be made to schedule the Veteran for a VA examination so that an opinion regarding the etiology of his claimed acquired psychiatric disorder can be provided.  

The Veteran is notified that "the duty to assist is not a one-way street."  See Woody. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is obliged to cooperate in the development of his pending claim, to include keeping the VA apprised as to any changes which impact the adjudication process or any factors or issues which require consideration in scheduling a new examination.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is, therefore, notified that he is expected to attend any future scheduled examinations unless there is a showing of good cause.

In light of the foregoing, the AOJ is directed to document all attempts to contact the Veteran regarding examination scheduling and associate all related communications with the claims file.

The Board notes, that when a Veteran, without good cause, fails to report for an examination scheduled in conjunction with the claim for increase, the claim for increase may be denied.  See 38 C.F.R. § 3.655 (b) (2017).





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  An additional attempt to schedule the Veteran for a VA examination before an appropriate physician to assess the nature and etiology of any acquired psychiatric disorder, to include PTSD, anxiety, and depression should be made.  If the Veteran fails to appear for any scheduled examination without showing good cause, the AOJ should associate with the claims file details of all attempts taken to schedule the Veteran for the requested examination(s).  

The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  After performing all indicated tests and studies, the examiner should address the following:

(a) Is a diagnosis of any psychiatric disorder, to include depression, PTSD, or an anxiety depressive disorder, appropriate?  All appropriate diagnoses should be outlined in the examination report.  

(b) If the examiner determines that the Veteran's claimed stressor (resulting from hostile military activity during his service in the Republic of Vietnam), the examiner should opine as to whether (i) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service and (ii) whether the Veteran's associated symptoms are related to the claimed stressor.  

(c) If any other psychiatric disability is diagnosed, the examiner should opine as to whether it is at least as likely as not that any diagnosed psychiatric disorder manifested during, or as a result of, active military service or was caused by or aggravated by his service-connected disabilities, to include his service-connected disabilities of the lower extremities? 

(c) The examiner is to specifically consider the Veteran's lay statements regarding the nature and history of his symptomatology, to include in-service stressors and onset of symptomatology.

(d) If the examiner determines that the Veteran suffers from PTSD or any other psychiatric disability(s) that manifested during, or as a result of, active military service, or, that was caused by or aggravated by a service-connected disability, the examiner should describe in detail all occupational and social impairment resulting from his psychiatric disability(s).  

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.

3.  Thereafter, re-adjudicate the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD, anxiety and depression.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




